               Case 6:17-cv-00448-MC        Document 110            Filed 09/24/19   Page 1 of 14




  Paula A. Barran, OSB No. 803974
  pbarrangbarran.com
  Shayda Zaerpoor Le,OSB No. 121547
  slegbarran.com
  Donovan L. Bonner, OSB No. 181929
  dbonnergbarran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
    Attorneys for Defendants
    University of Oregon and Hal Sadofsky

                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


  JENNIFER JOY FREYD,                                       Case No.: 6:17-cv-448-MC

                                      Plaintiff,
                                                            DEFENDANTS UNIVERSITY OF
           v.                                               OREGON AND HAL SADOFSKY'S
                                                            RESPONSE IN OPPOSITION TO
  UNIVERSITY OF OREGON,MICHAEL H.                           PLAINTIFF'S MOTION FOR
  SCHILL and HAL SADOFSKY,                                  RELIEF FROM JUDGMENT

                                  Defendants.



                                       I.      INTRODUCTION

          Defendants University of Oregon ("University") and Hal Sadofsky file this Response in

  Opposition to Plaintiff's Motion for Relieffrom Judgment. On March 21, 2017, plaintiff filed this

  lawsuit alleging claims under the Equal Pay Act, Title VII, Title IX, U.S. Constitution 14th

  Amendment, Or. Constitution Equal Rights Amendment, ORS 659A.030, ORS 652.220, and

  Breach of Contract.(Dkt. 1.) The Court granted defendants' summary judgment on all claims on

  May 2, 2019.(Dkt. 3.) Plaintiff timely filed an appeal to the Ninth Circuit Court of Appeals on

  May 15, 2019.(Dkt. 99.)

  Page 1 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
           RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
           JUDGMENT
                                              BARRAN LIEBMAN LLP
00833727.DOC                             601 SW SECOND AVENUE,SUITE 2300
                                              PORTLAND,OR 97204-3159
                                        PHONE(503)228-0500 FAX(503)274-1212
               Case 6:17-cv-00448-MC           Document 110                Filed 09/24/19   Page 2 of 14




           Now,plaintiffrequests relieffrom this Court's order under Rule 60(b)ofthe Federal Rules

  of Civil Procedure by presenting the statement of Dr. Allen, a witness who expresses regret that

  the Court considered his prior truthful factual testimony. That is not a basis for relief from

  judgment. Nor does plaintiff present new information, because her arguments continue to mirror

  the arguments she made on summaryjudgment. She raises the same theories and arguments today

  that she presented to the Court when it heard defendants' motion for summary judgment.

  Impermissibly, she asks for a second bite ofthe apple. Prudential Prop. & Cas. Ins. Co. v. Lillard-

  Roberts, No. CV-01-1362-ST,2002 U.S. Dist. LEXIS 20384, at *4-5(D. Or. June 14,2002)(such

  a motion is not to be taken lightly or used as a second chance to correct a party's failure to present

  its strongest case in the first instance).

          Plaintiff does not meet her substantial evidentiary burden for relief from judgment under

  Rule 60(b), because she does not establish that the evidence she proposes existed at the time ofthe

  summary judgment motion, that it could not have been discovered at that time with due diligence,

  or that it would have changed the outcome at issue. Accordingly, the Court should reject plaintiff's

  motion.

                                          II.           DISCUSSION

          Plaintiff characterizes her motion as relying on "newly discovered evidence," a letter from

  Dr. Allen to the Equal Rights Advocates, a group which is seeking to appear as amicus curiae in

  the appeal. This letter is dated July 15, 2019, which is both subsequent to the Court's order and

  yet nearly two months before plaintiff filed this motion. Dr. Allen is one of the four male faculty

  members plaintiff presented as a purported comparator. The declaration he submitted at summary

 judgment was limited to a factual description of his background, work, position, and day-to-day

  duties. (Dkt. 59.) His declaration was pertinent because one issue before the Court was whether

  plaintiff performed the same day-to-day work as Dr. Allen. In Dr. Allen's new declaration, he




  Page 2 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
           RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
           JUDGMENT
                                                     BARRAN LIEBMAN LLP
00833727.DOC                                    601 SW SECOND AVENUE,SUITE 2300
                                                     PORTLAND,OR 97204-3159
                                               PHONE(503)228-0500 FAX (503)274-1212
               Case 6:17-cv-00448-MC        Document 110                Filed 09/24/19   Page 3 of 14




   specifically states that "all the information in [the prior] declaration was factual." (Decl. Allen

   ¶ 2.) Hejust thinks, in hindsight, that the Court should not have applied the law to his declaration.
           In order to obtain relieffrom judgment on the basis ofnewly-discovered evidence, plaintiff

   must show that the evidence "(1) existed at the time of the summary judgment motion,(2) could

   not have been discovered through due diligence, and (3) was 'of such magnitude that production

  of it earlier would have been likely to change the disposition of the case.'" Jones v. Aero/Chem

   Corp., 921 F.2d 875, 878 (9th Cir. 1990)(quoting Coastal Transfer Co. v. Toyota Motor Sales,

   U.S.A., 833 F.2d 208, 211 (9th Cir. 1987)); Braun-Salinas v. Am. Family Ins. Grp., No. 3:13-CV-

  00264-AC, 2015 US Dist. LEXIS 1914, at *7 (D. Or. Jan. 8, 2015); W. Helicopter Servs. v.

  Rogerson Aircraft Corp., 777 F. Supp. 1543, 1545(D. Or. 1991).

           Plaintiff does not precisely identify what the new evidence is, whether it is the letter itself,

  the underlying views expressed in the letter, or Dr. Allen's more general viewpoints about merit

  and compensation.

  A.      THERE IS NO EVIDENCE THAT THE INFORMATION AT ISSUE EXISTED AT
          THE TIME OF THE SUMMARY JUDGMENT MOTION

           1. Dr. Allen's Letter Post-Dates the Summary Judgment Motion

           As an initial matter, it is undisputed that Dr. Allen's letter was created after summary

  judgment was granted. His letter is dated July 15,2019 and defendants' summaryjudgment motion

  was granted on May 2, 2019. In order to qualify for Rule 60(b)(2) relief, evidence must be in

  existence at the time of summary judgment. Corex Corp. v. United States, 638 F2d 119, 121 (9th

  Cir. 1981)("evidence of events occurring after the trial is not newly discovered evidence within

  the meaning of the rules"). Therefore, the letter itself which forms the basis for plaintiff's motion

  for relief does not qualify as newly-acquired evidence.

          //

          //

          //

  Page 3 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
           RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
           JUDGMENT
                                                  BARRAN LIEBMAN LLe
00833727.DOC                                 601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX(503)274-1212
               Case 6:17-cv-00448-MC      Document 110               Filed 09/24/19   Page 4 of 14




           2. Plaintiff Has Failed to Prove That Dr. Allen's Hypotheses Existed at the Time of
              the Summary Judgment Motion

       If the "newly discovered" evidence at issue instead consists ofthe views underlying the letter,

   plaintiff has not provided any information to establish when Dr. Allen developed the opinions

   expressed in his July 15th letter. Likewise, Dr. Allen does not make any reference to when these

  opinions were formed. Dr. Allen states,"[Oven our recent discussions at the University related to

  Dr. Freyd's case and the broader issue of pay discrimination I have come to the view ..." At best,

  defendants and the Court are led to conclude that Dr. Allen is now presenting new views he has

  come to hold, subsequent to the Court's order and after reflecting on the potential impact of the

  truthful declaration he previously provided.

      Importantly, Dr. Allen presented factually accurate information to defendants at the time of

  summaryjudgment, he reaffiiins it was truthful, though apparently now in hindsight he regrets that

  the Court considered it. To the extent that Dr. Allen may feel that he did not have a full grasp of

  the legal arguments which would be made in relation to the factual information he provided, that

  is not unusual; Dr. Allen was a percipient witness. The relevant facts were before the Court, and

  the opinions set forth in Dr. Allen's new letter focus on after-the-fact hypotheticals that do not

  affect the carefully considered decision already made by this Court.

          3. Dr. Allen's General Opinions

          Ifthe"newly-discovered" evidence at issue instead consists ofDr. Allen's general personal

  viewpoints about merit, compensation within U.S. universities, and retention offers within the

  academic context, those views may have existed before summary judgment but could have been

  easily ascertained with any measure of diligence, as addressed below.

          //

          //

          //



   Page 4 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
            RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
            JUDGMENT
                                               BARRAN LIEBMAN up
00833727.DOC                              601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE(503)228-0500 FAX(503)274-1212
               Case 6:17-cv-00448-MC     Document 110                Filed 09/24/19   Page 5 of 14




   B.      DR. ALLEN'S PERSONAL VIEWS COULD HAVE BEEN EASILY EXPLORED
           DURING DISCOVERY, JUST AS PLAINTIFF EXPLORED THE VIEWS OF
           OTHER FACULTY WHOSE DEPOSITIONS SHE TOOK. HER FAILURE TO
           DEPOSE A KEY COMPARATOR SHOWS THAT SHE DID NOT EXERCISE DUE
           DILIGENCE

           Evidence is not newly-discovered if it was in the moving party's possession or the moving

  party could have, with due diligence, discovered and produced the evidence to the court prior to,

  or at the time of, the hearing. Frederick S. Wyle Prof'l Corp. v. Texaco, Inc., 764 F.2d 604, 609

  (9th Cir. 1985); United States v. Bransen, 142 F.2d 232,235(9th Cir. 1944)(new evidence can be

  grounds for a new trial or for relief of judgment only if the moving party has been excusably

  ignorant of the facts, despite due diligence to learn about them).

          Plaintiff argues that Dr. Allen's letter was not in her possession at the time summary

  judgment was entered and therefore she was unaware ofthe existence ofthe information contained

  therein before or during the time of the summary judgment motion, and asserts that because she

  did not discover the infoimation contained in Dr. Allen's letter, she was not given the opportunity

  to educate Dr. Allen on how his declaration would be used in support of defendants' motion. To

  the extent that plaintiff argues she was unaware, then it was due to a lack of follow-up and due

  diligence.

          Plaintiff could have sought Dr. Allen's opinions about the facts. Plaintiff surely knew of

  Dr. Allen at the time of summary judgment. He was, after all, one of the male colleague whose

  compensation fueled her lawsuit. She could have taken his deposition and asked him questions

  about what he thought about merit and the American system of compensation. She took other

  faculty members' depositions, but purposefully decided to depose only one of her comparators.

  There is no evidence that Dr. Allen kept his views hidden from plaintiff. There was ample

  opportunity for plaintiff to discuss his personal views prior to the Court's judgment. Wells Fargo

  Bank, NA v. McCracken, No. 1:12-cv-00231-PA,2014 U.S. Dist. LEXIS 81944, at *2(D. Or. June




  Page 5 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
           RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
           JUDGMENT
                                               BARRAN LIEBMAN LLe
00833727.DOC                              601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503)228-0500 FAX (503)274-1212
               Case 6:17-cv-00448-MC      Document 110                Filed 09/24/19   Page 6 of 14




   16, 2014) ("evidence which the moving party could have discovered with due diligence and

   produced to the court at the time of the hearing is not considered newly discovered evidence").

           Plaintiff has not presented any evidence, nor even any statement, indicating her efforts to

  discover Dr. Allen's opinions before the summary judgment ruling. Plaintiff opted to identify

  Dr. Allen as one of her four salary comparators. Therefore, to the extent that she now argues that

  his personal opinions about salary structures are relevant, plaintiff had ample reason to discover

  his personal opinions very early in the case.

           Furthermore, plaintiff was provided with Dr. Allen's declaration in support of defendants'

  summary judgment motion on November 16, 2018, and was therefore aware of the factual

  infoimation he provided and which she could discuss with him.(Dkt. 59.) Plaintiff certainly had

  ample opportunity to consult with Dr. Allen about the way his declaration might be used in support

  of defendants' motion. Washington v. Patlis, 916 F.2d 1036, 1038-39 (5th Cir. 1990)(when

  plaintiff knew of witness's identity and probable testimony before trial, but did not move for

  continuance to locate witness, party had "failed to demonstrate due diligence" under Rule

  60(b)(2)); see also Royal Air Properties, Inc. v. Smith, 333 F.2d 568, 572(9th Cir. 1964)(holding

  new trial sought on ground of newly discovered evidence, in the form of a letter which defendant

  found in his files after second trial, was properly denied for lack ofshowing of diligence). Instead,

  plaintiff waited until 17 months after filing, long after the Court ruled on the motion, and after she

  filed a notice of appeal, and only then raised the question of Dr. Allen's views. Therefore, the

  infoiiiiation forming the basis of plaintiff's motion could have been discovered through due

  diligence.

          In addition, plaintiff in fact obtained declarations from other faculty members in support

  of her positions at summaryjudgment, and those declarations included their views about plaintiffs

  academic merit, their personal beliefs that she ought to be paid more, and their criticisms of the

  broader system ofacademic compensation within which the University of Oregon operates.(Dkts.


   Page 6 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
            RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
            JUDGMENT
                                                BARRAN LIEBMAN up
00833727.DOC                               601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX (503)274-1212
               Case 6:17-cv-00448-MC        Document 110                 Filed 09/24/19   Page 7 of 14




  69(Dr. Holly Arrow), 70(Dr. Dare Baldwin), 73 (Dr. Sara Hodges), and 74(Dr. Louis Moses)).

   Dr. Allen's views are no different from those of any of the other faculty who supported plaintiff,

  and this Court has already considered those views.

  C.        THE INFORMATION AT ISSUE WOULD NOT HAVE CHANGED THE
            OUTCOME AND IS NOT MATERIAL

            Relieffrom judgment is not appropriate unless the newly-discovered evidence is of"such

  magnitude that production of it earlier would have been likely to change the disposition of the

  case." Feature Realty, Inc. v. City ofSpokane, 331 F.3d 1082, 1093 (9th Cir. 2003). Even if the

  information underlying Dr. Allen's letter qualified as new evidence and had been pursued with

  diligence, neither Dr. Allen's letter nor the opportunity to inform Dr. Allen on how his declaration

  would be "used" would affect the ultimate outcome of plaintiff's claims.

            The contents of Dr. Allen's letter do not raise genuine issues offact. His work and day-to-

  day job duties are not comparable or substantially equal to plaintiff's work, nothing in his letter

  proves or substantiates the claim that defendants intentionally discriminated against plaintiff on

  the basis of sex, and he provides no evidence of a viable alternative to defendants' retention raise

  policy.

            I. Dr. Allen's Prior Declaration Was Factual in Nature

            Dr. Allen's prior declaration provided neutral and factual information, which he

  specifically maintains was accurate, and defendants made legal arguments in part on the basis of

  that factual information.(Decl. Allen II 2.) Dr. Allen's personal views on how defendants used the

  factual information he provided in support of arguments based on legal precedent, or on how the

  Court analyzed its ultimate impact, are immaterial.

            Plaintiffs statutory claims required that she first establish that she was comparing the same

  jobs, proving that her day-to-day duties were substantially similar or substantially comparable to

  those ofher four proposed comparators. Defendants' motion raised the important question whether

  plaintiff had met her burden to demonstrate that she could legally compare her day-to-day duties

   Page 7 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
            RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
            JUDGMENT
                                                  BARRAN LIEBMAN LLP
00833727.DOC                                 601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX (503)274-1212
               Case 6:17-cv-00448-MC      Document 110                Filed 09/24/19   Page 8 of 14




  and responsibilities to her male colleagues, and whether the Court would accept her theory that all

  faculty do the same job. This Court used the factual information provided to conclude that

  Dr. Allen did not perfoiin the same job as plaintiff. His views on compensation and comparable

  merit are not relevant to that determination, nor would they have impacted the outcome, regardless

  of when presented.

          Plaintiff attempts to use Dr. Allen's new letter to present the same arguments she made in

  her response in opposition to defendants' summary judgment motion—that all Psychology full

  professors have the same job duties in maintaining accomplishments in research, teaching, and

  service. This idea is not new to plaintiff, and "newly discovered evidence relied upon for the Rule

  60(b) motion cannot be merely cumulative, rather it must be evidence that actually changes the

  analysis of the claims presented." Johnson v. Wiley, Civil Action No. RWT-05-1865, 2006 US

  Dist. LEXIS 77562, at *7(D. Md. June 20, 2006). Plaintiff similarly raised the same arguments

  during oral argument for the motion for summary judgment. (See Tr. of Oral Arg. 37-42). The

  Court was not deprived of hearing these views, even in the absence of Dr. Allen's new letter.

          This Court held that it "would require the broadest ofbrush strokes to suggest that the work

  done by each of the professors is simply teaching; the work and the value of that work varies

  greatly from professor to professor." Freyd v. Univ. of Oregon, 384 F. Supp. 3d 1284, 1289(D.

  Or. 2019). This Court deteiniined, based on infoiniation about the duties of plaintiffs comparators

  which remains factually accurate, that the jobs were not comparable.

          2. Dr. Allen's Declaration Was Not Essential to Defendants Meeting Their Burden
             of Proof. Defendants Provided Information From Multiple Sources and Would
             Have Met Their Burden on Summary Judgment, and Plaintiff Previously
             Presented Information of the Same Nature

          Defendants would have met their burden on summary judgment regarding Dr. Allen as a

  comparator, even if Dr. Allen would not have presented any testimony if he had known how the

  Court would consider it. (Decl. Allen ¶ 2.)



   Page 8 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
            RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
            JUDGMENT
                                                BARRAN LIEBMAN LLp
00833727.DOC                               601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
               Case 6:17-cv-00448-MC      Document 110                Filed 09/24/19   Page 9 of 14




           Defendants provided infounation about Dr. Allen's job duties from multiple sources.

   Dr. Hal Sadofsky provided comprehensive information, including factual statements and specific

   examples, about Dr. Allen's tenure at the University. (Dkt. 64.) Dr. Phil Fisher's declaration

   discussed Dr. Allen's transition into the Director ofClinical Training position and the considerable

   effort and time required to oversee the accreditation responsibility. (Dkt. 62.) Dr. Gordon Hall

   stated in his declaration that Dr. Allen does work which is "substantially dissimilar from that of

  other faculty within the department who do not work with as many grants as he does."(Dkt. 61.)

  David Conover, Vice President for Research and Innovation at the University, outlined specific

  proposals Dr. Allen completed and was awarded. (Dkt. 58.) Additionally, Dr. Allen's role was

  detailed within deposition testimony by Dean of the College of Arts and Sciences, Dr. Andrew

  Marcus(Marcus Tr. 174-178), Department Chair of the Psychology Department, Dr. Ulrich Mayr

  (Ulrich Tr. Vol. 1, 68-77; Vol. 2, 154, 181-197, 301-305), and Dr. Sadofsky(Sadofsky Tr. 86-87,

  95-96). Furtheimore, in her response in opposition to defendants' motion for summary judgment,

  plaintiff herself referenced the duties of Dr. Allen and her other comparators.(Dkt. 68.)

          Therefore, although Dr. Allen's prior declaration was factual, and evidence of the same

  nature about his duties and work responsibilities were provided by numerous other sources. Absent

  Dr. Allen's prior declaration, defendants would have sufficiently detailed the differentiation in his

  job duties and would have met their burden at summary judgment.

          In addition, plaintiff already had, and took, the opportunity to present information very

  similar in nature from other colleagues in her extensive response. Similar views were previously

  articulated by her other colleagues who expressed favorable views about plaintiff's academic merit

  and spoke of their disappointment that she was not paid more. These views were provided in

  multiple declarations.(Dkts. 69(Dr. Holly Arrow), 70(Dr. Dare Baldwin), 73(Dr. Sara Hodges),

  and 74(Dr. Louis Moses)). The Court considered those views and nevertheless granted summary




  Page 9 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
           RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
           JUDGMENT
                                                BARRAN LIEBMAN LLP
00833727.DOC                               601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
           Case 6:17-cv-00448-MC          Document 110               Filed 09/24/19   Page 10 of 14




  judgment. If Dr. Allen had been an additional declarant saying the same thing, the motion would

  still have been granted because he speaks now to an immaterial issue.

           3. There Is No Dispute of Fact Under Title VII,ORS 659A.030,Title IX,and Oregon
              Equal Rights Amendment

           Plaintiff claims that Dr. Allen's new letter creates a dispute of fact under Title VII, ORS

  659A.030, Title IX, and the Oregon Equal Rights Amendment. Dr. Allen states that "the system

  for detennining compensation at US Universities is vulnerable to biases, including gender biases

  that discriminate against female faculty." Plaintiff tries to use Dr. Allen's letter to establish an

  "inference of intentional bias." Plaintiff went to great efforts to present these same arguments to

  the Court at summary judgment. She argued extensively that the system is vulnerable to bias. All

  of this argument was previously presented, it was unsuccessful, and adding Dr. Allen as an

  additional voice about the same topics does not change the outcome ofthe Court's careful analysis.

          Furthermore, Dr. Allen's new statement represents his views on U.S. universities as a

  whole. Even it if were true that the University of Oregon's current system is vulnerable to gender

  biases, being susceptible to bias in the abstract does not mean that this plaintiff is paid

  inappropriately, and does not amount to intentional discrimination, all of which was briefed and

  argued extensively at summary judgment.

          4. Plaintiff Failed to Demonstrate an Acceptable Alternative Practice on Her Impact
             Claim at Summary Judgment; Dr. Allen's New Declaration Does Not Accomplish
             That Either

          Lastly, plaintiff uses Dr. Allen's letter to re-introduce the same theoretical alternative

  practice she already presented in her opposition to defendants' motion for summary judgment.

  Dr. Allen's letter does not propose anything different from the arguments plaintiff already made

  to the Court, offering only a "system of addressing cases where the external market driven system

  has produced pay disparities that do not reflect academic merit." (Decl. Allen Ex. 1, p. 3.) Plaintiff

  herself states that he "suggests a system that is essentially the system that Plaintiff proposed."

  Plaintiffs system was fully briefed and Dr. Allen's letter does not offer anything different. This

  Page 10 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
            RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
            JUDGMENT
                                                BARRAN LIEBMAN me
00833727.DOC                               601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX (503)274-1212
               Case 6:17-cv-00448-MC        Document 110                Filed 09/24/19   Page 11 of 14




   Court already addressed plaintiffs alternative and since it is "essentially the system" Dr. Allen

   proposes,it cannot be used as a basis for relieffrom judgment. This Court determined that plaintiff:

                 does not provide any specific suggestions for how to create a system in
                 which professors would be compensated solely on the basis of their time
                 in rank that would address retention issues, and she does not present
                 evidence that there is an alternate employment practice that would
                 ameliorate the difference in male and female full professor salaries in the
                 Psychology Department while effectuating the University's legitimate
                 business need to negotiate with professors who have received competing
                 offers.

           Freyd, 384 F. Supp. 3d at 1298.

           In the exact same way, Dr. Allen's letter presents no specific suggestions or criteria for

  implementation. It mirrors the overly general proposal originally presented by plaintiff. Consistent

  with prior arguments in defendants' reply to plaintiffs opposition to the motion for summary

  judgment, the plaintiff has to offer a proposal that has been tested and is "'equally effective' as the

  defendant's chosen policy." (Dkt. 79); Hardie v. NCAA,876 F.3d 312.323(9th Cir. 2017). Neither

  plaintiff nor Dr. Allen put forth an alternative practice that would effectuate the University's

  legitimate business goal of retaining top talent in its Psychology Department. Moreover,

  Dr. Allen's new declaration specifically states that the "University ... cannot unilaterally disarm in

  this system if it wishes to attract and retain strong faculty."

           Accordingly, the information forming the basis of plaintiffs motion is not "of such

  magnitude that production of it earlier would have been likely to change the disposition of the

  case."

  D.       EVIDENTIARY OBJECTIONS

           The new declaration which plaintiff presents is not admissible. Dr. Allen's assertions lack

  personal knowledge or foundation, are hearsay, inadmissible opinion, speculation, and are

  conclusory.

           //

           //

   Page 11 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
             JUDGMENT
                                                  BARRAN LIEBMAN up
00833727.DOC                                 601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX (503)274-1212
           Case 6:17-cv-00448-MC            Document 110               Filed 09/24/19   Page 12 of 14




           1. The Declaration and Letter Do Not Present Facts. They Are Used to "Explain in
              More Detail" Dr. Allen's Personal Views

               The views presented are inadmissible opinion evidence, conclusory, and speculation. Fed.

   R.Evid.602;Fed. R. Evid. 701. Dr. Allen's statements are not supported by any source or citations

   and his opinions and subsequent conclusions are inadmissible. Dr. Allen reaffirms that his original

   declaration presented to the Court on summary judgment was factual and truthful. His new

   declaration and its accompanying letter are argument, and are not the factual testimony of a

  percipient witness.

           2. Academic Merit

           Dr. Allen's statements about academic merit and his views on the correct methodology to

  assess merit lack foundation and are speculative and inadmissible opinion. Fed. R. Evid. 602; Fed.

  R. Evid. 701. Dr. Allen provides no citation or source in stating that "some factors that were

  emphasized in the University's case have nothing to do with academic merit per se."(Decl. Allen

  Ex. 1, p. 1.) Further, he provided his "own view" of what the best method is for determining merit.

  (Decl. Allen Ex. 1, p. 1.) Declarations composed of opinion evidence do not satisfy Rule 56 and

  must be disregarded. Therefore, the statements are inadmissible.

          3. Plaintiffs Achievements and Compensation

          The statements by Dr. Allen evaluating plaintiff's accomplishments and earning capacity

  similarly lack foundation, are inadmissible opinions ofa lay witness, and conclusory. Fed. R. Evid.

  602; Fed. R. Evid. 701. Dr. Allen's statements are not supported by any source or citations and his

  views and ensuing conclusions are inadmissible. Speculation about what plaintiff"should expect

  to earn" is inadmissible.(Decl. Allen Ex. 1, p. 2.)

          4. Compensation System in the United States

          Dr. Allen's statements about the structure of compensation in the U.S. academic system

  lacks foundation and is based on speculation. Fed. R. Evid. 602; Fed. R. Evid. 701. The attempt to

  reaffirm his prior factual statements and nevertheless explain his hope that the Court would have

   Page 12 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
             JUDGMENT
                                                 BARRAN LIEBMAN Lt"
00833727.DOC                                 601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX(503)274-1212
           Case 6:17-cv-00448-MC          Document 110                Filed 09/24/19   Page 13 of 14




  considered the information differently is argument. Dr. Allen was not asked to testify about his

  thoughts on the case or how the evidence should be viewed; that is the Court's role. Dr. Allen was

  asked to provide truthful and factual information about his role, which he reaffirms that he did.

           5. Defendants Move to Strike Dr. Allen's Declaration and Letter From the Record

           Defendants move to strike Dr. Allen's declaration and letter filed by plaintiff. The letter is

  inadmissible and should not be considered by this Court or the Ninth Circuit Court of Appeals.

                                                  CONCLUSION

          For the foregoing reasons, the University and Hal Sadofsky respectfully request this Court

  deny plaintiff's request for relief from judgment and strike the Allen Declaration.

          DATED this 24th day of September, 2019.


                                                       BARRAN LIEBMAN LLP


                                                               s/Paula A. Barran
                                                       By
                                                          Paula A. Barran, OSB No. 803974
                                                          pbarran@barran.com
                                                          Shayda Zaerpoor Le, OSB No. 121547
                                                          sle@barran.com
                                                          Donovan L. Bonner, OSB No. 181929
                                                          dbonner@barran.com
                                                       Attorneys for Defendants University of Oregon
                                                       and Hal Sadofsky




   Page 13 — DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S
             RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM
             JUDGMENT
                                                 BARRAN LIEBMAN LLP
00833727.DOC                                601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX (503)274-1212
             Case 6:17-cv-00448-MC       Document 110               Filed 09/24/19      Page 14 of 14




                                   CERTIFICATE OF SERVICE

             I hereby certify that on the 24th day of September, 2019, I served the foregoing

   DEFENDANTS UNIVERSITY OF OREGON AND HAL SADOFSKY'S RESPONSE IN

   OPPOSITION TO PLAINTIFF'S MOTION FOR RELIEF FROM JUDGMENT on the

   following parties at the following addresses:

                 Jennifer J. Middleton                                      Whitney Stark
                 Caitlin V. Mitchell                                        Albies & Stark, LLC
                 Johnson Johnson Lucas & Middleton, PC                      210 SW Morrison Street, Suite 400
                 975 Oak Street, Suite 1050                                 Portland, OR 97204-3189
                 Eugene, OR 97401-3124                                      whitney@albiesstark.com
                 jmiddleton@justicelawyers.com                              Attorneys for Plaintiff
                 cmitchell@justicelawyers.com
                 Attorneys for Plaintiff

                 Stephen F. English
                 Cody Weston
                 Nathan R. Morales
                 Perkins Coie LLP
                 1120 N.W. Couch Street, I Oth Floor
                 Portland, OR 97209-4128
                 senglish@perkinscoie.com
                 cweston@perkinscoie.com
                 nmorales@perkinscoie.corn
                 Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

                   Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                      s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le
                                                             Donovan Bonner

    Paae 1 — CERTIFICATE OF SERVICE
00806179.2

                                               BARRAN LIEBMAN LLe
                                          601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503) 228-0500 FAX(503)274-1212
